02-10-130-CR





















COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
NO. 02-10-00130-CR
 
 



RENARD WRIGHT


 


APPELLANT



                                                                                                                             
V.
 



THE
  STATE OF TEXAS


 


STATE



 
 
------------
 
FROM THE 158TH DISTRICT COURT OF DENTON COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
          Appellant Renard Wright
appeals his conviction for one count of aggravated sexual assault of a child
and one count of indecency with a child.  Wright’s court-appointed appellate
counsel has filed a motion to withdraw as counsel and a brief in support of
that motion.  Counsel’s brief and motion meet the requirements of Anders v.
California by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds for relief.  386 U.S. 738, 87
S. Ct. 1396 (1967).  We gave Wright an opportunity to file a pro se brief, and
he has done so.  The State also filed a response.
          Once an appellant’s
court-appointed attorney files a motion to withdraw on the ground that the
appeal is frivolous and fulfills the requirements of Anders, this court
is obligated to undertake an independent examination of the record.  See
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v.
State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.).  Only
then may we grant counsel’s motion to withdraw.  See Penson v. Ohio, 488
U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).
          We have carefully reviewed
the record, counsel’s brief, Wright’s pro se brief, and the State’s brief.  We
agree with counsel that this appeal is wholly frivolous and without merit; we
find nothing in the record that might arguably support the appeal.  See
Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also
Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006). 
Accordingly, we grant counsel’s motion to withdraw and affirm the trial court’s
judgment.
 
 
                                                          PER
CURIAM
 
 
PANEL:  MCCOY, GARDNER, and WALKER,
JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  October 20, 2011




[1]See
Tex. R. App. P. 47.4.